Citation Nr: 1128762	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  09-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).  


ATTORNEY FOR THE BOARD

Shabnam Keyvan











INTRODUCTION

The Veteran had active military service in the U.S. Navy from December 1995 to October 1997 and in the U.S. Army from August 2005 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying eligibility for educational assistance benefits under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) (hereafter referred to as "MGIB benefits").  

In February 2011, the Board remanded the Veteran's claim for further procedural and evidentiary development.  In essence, the Board instructed the RO to contact the Veteran and the National Personnel Records Center if necessary, and obtain documentation pertaining to the Veteran's period of service in the Naval Reserve after her October 1997 release from active duty in the U.S. Navy.  The Muskogee RO sent the Veteran a letter in May 2011 and requested that she provide any documentation in her possession which may have referred to her Naval Reserve Service.  The RO also submitted an Information Request to the Department of Defense (DOD) and specifically asked for verification of the Veteran's service in the Naval Reserve as well as her dates of service.  The DOD provided the necessary information.  As such, the Board finds that the RO completed the development requested in the February 2011 Board remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in the U.S. Navy from December 1995 to October 1997 and she served in the U.S. Army from August 2005 to November 2007.  

2.  After her first period of active service, the Veteran served in the Naval Reserve from March 2000 to March 2002, and from August 2002 to March 2003.  

3.  The Veteran was obligated to complete three years of active service.  

4.  She was released from active duty both times for the convenience of the government and was unable to fulfill her obligated three year period of active duty as well as 30 continuous months of active duty of the obligated three year period of service.  

5.  The Veteran's service with the Naval Reserve began nearly three years after her October 1997 discharge and she did not have four continuous years of service in the Naval Reserve.  


CONCLUSION OF LAW

The Veteran is ineligible to receive educational assistance benefits under Chapter 30 as a matter of law.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042(a)-(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  

In the present appeal, the Veteran acknowledges that her obligated period of active duty was three years, and that she did not serve the full three year term.  See October 2008 Notice of Disagreement.  However, she contends that she is eligible for MGIB benefits under 38 C.F.R. §21.7042(b) which provides that an individual may establish eligibility for basic educational assistance based on a combination of service on active duty and service in the Selected Reserve.  

First, the Board turns to the statutory and regulatory provisions which underlie the basic eligibility requirements for Chapter 30 benefits.  In accordance with 38 C.F.R. §21.7042(a), to be eligible for Chapter 30 benefits, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. §3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  In this case, the Veteran entered active duty in December 1995 and so the first requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042(a) is satisfied.

Further, the individual must also have served an obligated period of active duty.  In the case of an individual with an obligated period of service of three years or more, the individual must have completed at least three years of continuous active duty; or in the case of an individual whose initial obligated period of service is less than three years, served at least two years of continuous active duty.  38 C.F.R. § 21.7042(a)(2).  An individual need not have served the requisite amount of time if he or she was discharged or released from active duty for any one of the following reasons: (i) for a service-connected disability; (ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected; (iii) under 10 U.S.C. 1173 (hardship discharge); (iv) for convenience of the government (A) after completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (B) after completing 30 continuous months of active duty of an obligated period of active duty that is at least three years; (v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy; or (vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  38 C.F.R. § 21.7042(a)(5).

The Veteran's DD form 214 for her first period of active duty reflects that she had active service from December 27, 1995 to October 31, 1997, with a narrative separation reason of "pregnancy."  Her DD form 214 for her second period of active duty reflects that she had active service from August 11, 2005 to November 14, 2007, with a narrative separation reason of "pregnancy or childbirth."  Her character of service for both periods of active duty was honorable.  In the January 2009 statement of the case, the RO determined that, based on the separation reason, the Veteran was discharged from service for the convenience of the Government.  However, the Board finds that the Veteran did not complete the requisite 30 continuous months of active duty (only 22 months and 4 days during her first period of active duty; 27 months and 3 days during her second period of active duty), and is therefore not considered eligible for educational benefits under the exception delineated under 38 C.F.R. §21.7042(a)(5)(iv)(B).  

As previously discussed above, the Veteran maintains that she is eligible for MGIB benefits under 38 C.F.R. §21.7042(b), which requires that an individual serve at least two years of continuous active duty in the Armed Forces characterized by the Secretary concerned as honorable.  See 38 C.F.R. §21.7042(b)(3).  After completion of active duty service, the individual must then serve at least four continuous years of service in the Selected Reserve, and if an individual whose release from active duty service occurs after December 17, 1989, he or she must begin this service in the Selected Reserve within one year from the date of his or her release from active duty.  See 38 C.F.R. §21.7042(b)(4).  Hereafter, the Board will refer to the Veteran's first period of active service since she has indicated, and the record reflects, that she served in the Naval Reserve in between her periods of active service.  

It is clear that, here, the Veteran's first period of service with the U.S. Navy was not for the two years (only 22 months and 4 days) required.  However, an exception to the general service requirement provides that an individual is exempt from serving two years on active duty as provided in paragraph (b)(3) of this section when the individual is discharged or released from the Armed Forces during those two years in the case of an individual discharged or released after 20 months of such service for the convenience of the Government.  38 C.F.R. §21.7042(b)(6)(iv).  As previously discussed above, the RO has already conceded that the Veteran was discharged from service for the convenience of the Government, and it is clear that the Veteran served on active duty for more than 20 months prior to her discharge in October 1997.  However, it was unclear whether the Veteran served with the Selected Reserve, and if so, when her service with the Selected Reserve began and whether she served for atleast four continuous years.  

The Veteran's DD form 214 reflects that, after her October 1997 discharge from service, she was transferred to the Naval Reserve.  Upon remand, the Board requested that the RO confirm whether the Veteran served in the Naval Reserve after her October 1997 release from active duty.  In May 2011, the RO submitted an Information Request to the Department of Defense (DOD) and requested that they verify whether the Veteran served in the Naval Reserve after her release from the Navy in October 1997, and if so, whether or not she served four continuous years with the Naval Reserve.  The RO received a response from the DOD indicating that the Veteran did serve in the Naval Reserve and that she served from March 21, 2000 to March 15, 2002 and from August 22, 2002 to March 3, 2003.   

Based on the information provided, the Board does not find the Veteran eligible for MGIB benefits under 38 C.F.R. § 21.7042(b).  First of all, it does not appear that the Veteran had four continuous years of service in the Selected Reserve as there was a break in selected reserve service between March 15, 2002 and August 22, 2002.  Secondly, even if the Veteran did have four years of continuous service, the regulatory provision instructs that, if an individual is released from active duty service after December 17, 1989, the individual must begin his/her service with the Selected Reserve within one year from the date of his or her release from active duty.  The Veteran was released from active duty in October 1997, after December 17, 1989, and her period of service with the Selected Reserve began in March 2000, nearly three years after her discharge from active duty.  

In summary, the Veteran did not serve three years or 30 months of continuous active duty of her obligated three year term.  In addition, she did not begin her service in the Naval Reserve until nearly three years after her October 1997 discharge from active duty, and she did not complete four continuous years of service with the Naval Reserve.  In considering the evidence of record, the Board finds that the Veteran does not meet the basic eligibility requirements under 38 C.F.R. § 21.7042, and as such, is not eligible for MGIB benefits under 38 C.F.R. §21.7042.  Based on the evidence and this analysis, the Board finds that the legal criteria for payment of VA educational benefits under Chapter 30 are not met.  The claim must accordingly be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


Entitlement to eligibility for educational benefits under Chapter 30, Title 38, United States Code (MGIB) is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


